        Case 1:19-cr-00015-SPW Document 107 Filed 07/20/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION



 UNITED STATES OF AMERICA,                     Cause No. CR 19-15-BLG-SPW
                                                          CV 21-80-BLG-SPW
              Plaintiff/Respondent,

       vs.                                     ORDER DISMISSING § 2255
                                                 MOTION AND DENYING
 JACK PRESTON COVERSUP,                              CERTIFICATE OF
                                                     APPEALABILITY
              Defendant/Movant.



      On July 2,2021, Defendant/Movant Jack Preston Coversup filed a motion to

vacate, set aside, or correct the sentence under 28 U.S.C. § 2255. Coversup is a

federal prisoner proceeding pro se.

      The judgment Coversup seeks to attack was entered on December 11, 2020

(Doc. 85). His appeal is pending. See Notice of Appeal(Doc. 88)(No. 20-30266).

      A motion under 28 U.S.C. § 2255 is the equivalent of a petition for writ of

habeas corpus. See, e.g., United States v. Hayman,342 U.S. 205, 210-19(1952).

"Habeas review is an extraordinary remedy and will not be allowed to do service

for an appeal." Bousley v. United States, 523 U.S. 614,621 (1998)(quoting

V. Farley, 512 U.S. 339,354(1994), and Sunal v. Large,332 U.S. 174, 178

(1947)). "Federal prisoners must exhaust their federal appellate review prior to

filing a habeas corpus petition in the district court." Feldman v. Henman,815 F.2d
Case 1:19-cr-00015-SPW Document 107 Filed 07/20/21 Page 2 of 3
Case 1:19-cr-00015-SPW Document 107 Filed 07/20/21 Page 3 of 3
